Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a final office action is a response to communications received on
07/29/21. Claims 1-16 are pending in this application and will be addressed below.

Response to Arguments
3.	Applicant’s arguments filed 07/29/21 have been fully considered but they are not persuasive as explained in the new rejection necessitated by the amendment below.

Claim Objections
4.	Claim 1 objected to because of the following informalities: 
Claim 1, line 4, “the entire height” should read “an entire height”
Claim 1, line 7, “atrial inflow orifice” should read “inflow orifice”
Claim 1, line 7, “ventricular outflow orifice” should read “ventricular orifice”
Claim 1, line 11, “annular skirt” should read “an annular skirt”
Claim 1, line 16, “inflow and outflow” should read “the inflow and outflow”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1, 3, 6-9, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Alon et al. (U.S. Publication No. 2010/0049313) in view of Morris et al. (U.S. Publication No. 2013/0310928) in further view of Kovalsky (U.S. Publication No. 20140194983). 
Regarding Claim 1, Alon discloses a bioprosthetic atrioventricular valve (Figure 1) comprising: a valved stent assembly comprising a structural frame support expandable from a collapsed to an expanded shape (abstract) and having an inflow orifice and an outflow orifice (Paragraph [0008] lines 4-6) and a tissue valve having at least two leaflets (Paragraph [0009], Figure 14) and affixed about the inner surface of the structural frame support and having a height approximately the same as the tapered dimension along the entire height of the structural frame support (Paragraph [0016} lines 11-16); and a first tissue engaging structure (Figure 7 #42) extending radially and  circumferentially from a portion of the structural support frame proximate to the inflow orifice.
Alon does not specifically disclose a tapered dimension along the entire height of the structural frame support wherein the Inflow orifice has a smaller diameter than the outflow orifice ; or a precut mesh layer covering the interior surface of the structural frame support from the inflow orifice to the outflow orifice or the first tissue engaging structure comprising annular skirt comprising a portion of the structural frame support and or a second tissue engaging structure extending from a portion of the structural frame support proximate to the outflow orifice wherein the first and second tissue 
Morris teaches a prosthetic heart valve with an annular atrial skirt (Figure 7 #42) a precut mesh layer (Paragraph [0207] lines 14-15) covering the interior surface of the structural frame support from the atrial inflow orifice to the ventricular outflow orifice; and a second tissue engaging structure (Figure 2A 3) extending from a portion of the structural frame support proximate to the outflow orifice wherein the first and second tissue engaging structured are oriented to engage opposite sides of tissue at both the inflow and outflow of the native valve annulus.
Kovalsky teaches a valve prosthesis with disclose a tapered dimension along the entire height (Figure 5) of the structural frame support wherein the Inflow orifice (Figure 5#202) has a smaller diameter than the outflow orifice (Figure 5 #120). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alon in view of Morris to incorporate a precut mesh covering the interior surface in order to prevent blood flowing from within the sealing members into the interior of the support ((Paragraph [0207] lines 14-17).  As well as incorporate a second tissue engaging structure at the ventricular outflow orifice in order to enhance friction with or couple to the annulus, back sides of the native leaflets, chordae, heart wall, or other surrounding structures to inhibit movement of the apparatus (Paragraph [0195]). It would have further been obvious to modify Alon and Morris to incorporate the tapered dimension along the entire height as taught by Kovalsky in order to prevent migration of prosthesis 10 into the ventricle and improves sealing of the prosthesis against the atrial wall (Paragraph [0041] lines 9-11). 
Regarding Claim 3, Alon in view of Morris in further view of Kovalsky does not disclose wherein the second tissue engaging structure is a plurality of ventricular tines extending radially away from a plurality of hubs located circumferentially around the ventricular or outflow orifice.
Morris teaches the second tissue engaging structure (Figure 2A 3) is a plurality of ventricular tines extending radially away from a plurality of hubs located circumferentially around the ventricular or outflow orifice.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alon in view of Morris to incorporate a second tissue engaging structure that is a plurality of ventricular tines extending radially away from a plurality of hubs located circumferentially around the ventricular or outflow orifice in order to enhance friction with or couple to the annulus, back sides of the native leaflets, chordae, heart wall, or other surrounding structures to inhibit movement of the apparatus (Paragraph [0195]).
Regarding Claim 6, Alon in view of Morris in further view of Kovalsky discloses wherein the total height of the structural frame support is less than 25 mm (Paragraph [0095] lines 8-9).
Regarding Claim 7, Alon in view of Morris in further view of Kovalsky discloses wherein the ratio of the diameter of the atrial inflow orifice relative to the ventricular outflow orifice is between approximately 0.60 and approximately 0.90 (Paragraph [0095] lines 8-9).
Regarding Claim 8, Alon in view of Morris in further view of Kovalsky discloses wherein the ratio of the diameter of the atrial inflow orifice relative to the ventricular 
Regarding Claim 9, Alon in view of Morris in further view of Kovalsky discloses where in the diameter of the ventricular or outflow orifice is greater than 30 mm (Paragraph [0095] line 5).
Regarding Claim 11, Alon discloses a bioprosthetic valve delivery assembly comprising: 
a capsule (Figure 8 #124) located at the distal end of a steerable catheter (Figure 8 #100) and containing the bioprosthetic atrioventricular valve (Figure 8 #10) of claim 1 as rejected in view of Morris in further view of Kovalsky,
a nose cone (Figure 8 #122)  distal to the capsule and affixed to a wire (Figure 8 #120) traversing the tissue valve and the length of the steerable catheter, 
a plurality of release wires (Figure 51 #522) traversing the length of the steerable catheter and traversing a crown of the bioprosthetic atrioventricular valve of claim 1 to maintain the bioprosthetic atrioventricular valve of claim 1 in a collapsed configuration (Paragraph [0011] lines 23-27), 
a proximal handle containing control mechanisms for each of steering the distal end of the steerable catheter, sliding the capsule axially to deploy the bioprosthetic valve of claim 1, and controlling tension in the plurality of release wires (Paragraph [0142], Figure 46).
Regarding Claim 13, Alon discloses the bioprosthetic delivery system of claim 11, further comprising alignment pins (Figure 42 #486) that traverse the steerable 
Regarding Claim 14, Alon discloses the bioprosthetic delivery system of claim 11, wherein the bioprosthetic valve has a total height of the structural frame support is less than 25 mm (Paragraph [0095] lines 8-9), a ratio of the diameter of the atrial inflow orifice relative to the ventricular outflow orifice is between approximately 0.60 and approximately 0.90 (Paragraph [0095] lines 8-9), and a diameter of the ventricular or outflow orifice is greater than 30 mm (Paragraph [0095] line 5).
Regarding Claim 15, Alon discloses the bioprosthetic delivery system of claim 11, wherein the proximal handle, the steerable catheter, the tissue valve, the capsule, are traversed by a catheter guidewire attached to the distal nose cone (Paragraph [0145] lines 17-22, Figure 41, #416, #506).
Regarding Claim 16, Alon discloses the bioprosthetic valve delivery system of claim 11, wherein the proximal handle is further comprised of a flush port (Figure 46 #494) having a fluid communication pathway that traverses the steerable catheter and terminates proximate to the capsule  (Figure 48 #492) containing the collapsed bioprosthetic valve of claim 1 as rejected in view of Morris. 
7.	Claim 2,4-5 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alon et al. (U.S. Publication No. 2010/0049313) in view of Morris et al. (U.S. Publication No. 2013/0310928) as applied to claim 1 above, and in further view of Geist et al. (U.S. Publication No. 2014/0222136). 
Regarding Claim 2, Alon in view of Morris in further view of Kovalsky discloses the annular atrial skirt (Figure 7 #42) but does not disclose it extending radially from the structural frame support at an angle between 85 and 95°.
Geist teaches a prosthetic valve wherein an annular tissue engaging structure that extends radially from the structural frame support at an angle between 85 and 95° (Figure 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alon in view of Morris and to incorporate a second tissue engaging structure as well as a precut mesh as discussed in the rejection of claim 1 above and further in view of incorporate the first tissue engaging structure extending radially from the structural frame support at an angle between 85 and 95° to provide increased surface area contact for tissue in-growth (Paragraph [0152] lines 4-10). 
Regarding Claim 4, Alon in view of Morris in further view of Kovalsky does not disclose wherein the distance between the first tissue engaging structure and the second tissue engaging structure is between 5.5 and 9.0 mm. 
Geist teaches the distance between the first tissue engaging structure and the second tissue engaging structure is between 5.5 and 9.0 mm (The distance between the top of H1 and top of H2 could be between the given range for example: If H1 is selected to be 15.5mm when H2 is 10mm or H1 is 19mm when H2 is 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alon in view of Morris and to incorporate the specific range of the tissue engaging structure being between 5.5 and 
Regarding Claim 5, Alon in view of Morris in further view of Kovalsky does not disclose wherein the distance between the first tissue engaging structure and the second tissue engaging structure is between 7.0 and 8.0 mm.
Geist teaches the distance between the first tissue engaging structure and the second tissue engaging structure is between 7.0 and 8.0 mm (The distance between the top of H1 and top of H2 could be between the given range for example: If H1 is selected to be 17mm when H2 is 10mm or H1 is 18mm when H2 is 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alon in view of Morris and to incorporate the specific range of the tissue engaging structure being between 7.0 and 8.0 as it is well known in the art for the valve to capture the native leaflet and this range would allow for that (Paragraph [0010] lines 12-16). 
Regarding Claim 10, Alon in view of Morris in further view of Kovalsky does not disclose wherein the annular skirt and the portion of the structural frame support are covered with a mesh layer comprising an upper surface, a lower surf ace, or combinations thereof. 
Geist teaches wherein the annular skirt and the portion of the structural frame support are covered with a mesh layer comprising an upper surface, a lower surf ace, or combinations thereof (Paragraph [135], Figure 5 #142). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alon in view of Morris to incorporate . 

Allowable Subject Matter
8.	Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 12, Alon in view of Morris in further view of Kovalsky discloses the bioprosthetic valve delivery system of claim 11, wherein the release wires traverse a tab holder (Figure 48 #510) located proximate to the distal end of the steerable catheter but does not disclose that the wires form a loop to engage a tab fixture on the tab holder and therefore this claim would have been allowable if it was not dependent on a rejected claim. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774